ORDER
By Order dated September 15, 1995, petitioner was temporarily transferred to disability inactive status and Russell T. Burke, Esquire, was appointed to take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of petitioner’s clients.
A hearing has been held in this matter and petitioner is continued on disability inactive status until further Order of the Court. On or before October 9, 1995, petitioner shall surrender to the Clerk of this Court his Certificate of Admission to the Practice of Law. Further, petitioner shall immediately close his office and cease to hold himself out as an attorney.
This order shall be made public.
It is so ordered.